Title: 15th.
From: Adams, John Quincy
To: 


       Went to meeting in the forenoon, and heard Mr. Wibird preach. That most pleasing part of his performances is his reading the psalms: I never heard any person read Poetry with so much propriety, and energy. He appears inspired at those times, though never in his own discourses. I did not go in the afternoon.
       Mr. and Mrs. Gannett pass’d by in the afternoon, on their return to Cambridge. When they got to Hingham, Mrs. Gannett found herself so ill, that she could not proceed any further, and therefore determined to come back.
       We went in to Mrs. Apthorp’s with the young Ladies this evening. Miss Charlotte, who but a twelve month agone, was as stiff as buckram, and speechless as a Statue, has been for a few months at school in Boston, and is become quite a prateapace, full of airs and laughter: a few years more however may give her judgment, and they say she is not destitute of sense.
      